NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 01/15/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 01/15/2021, claims 3 and 4 were cancelled, claims 1, 6, 8, 12, and 15 were amended, and claims 9-11 and 17-20 were withdrawn.  Claims 1, 2, and 5-20, as filed on 01/15/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 01/15/2021, see below.  The nonstatutory double patenting rejections were withdrawn in view of the examiner’s amendment, see below.  The rejections of claims 1-8 and 12-16 under 35 U.S.C. § 102(b) were withdrawn in view of applicant’s amendments and arguments filed 01/15/2021 and the examiner’s amendment, see below.
Claims 1, 2, 5-8, and 12-16, as filed on 01/15/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Raj Davé (Registration Number 42,465) on 03/17/2021.

The application has been amended as follows:
Claim 1 has been deleted and replaced with
--- A system for exerting forces on a body of a mammal, the system comprising:
	a) a support structure comprising a cover anchored to a chair, the support structure defining a space at least partially surrounded by the cover and the chair when the cover is placed into a closed configuration relative to the chair, wherein the cover is configured to be pressed against the body in the closed configuration; and
b) a plurality of surface contacting units associated with the space, wherein the plurality of surface contacting units are configured to exert a gradient of forces in a direction upon a surface of the body located in the space, such that a shear force between a skin of the body and an underlying structure below the skin is similar to shear exerted on the body by water in a swimming pool;
wherein the system is configured to distribute loads away from primary weight bearing structures of the body, by exerting forces on non-weight bearing regions of the body; and
wherein the gradient forces are configured to simulate gravitational forces on the body. ---.

In claim 2, line 2, with gravity” has been replaced with --- in a direction of gravity  ---.

In claim 8, lines 4-5, “a acomputerized structure” has been replaced with --- a computerized structure ---.

In claim 12, lines 10-14, “and decrease blood pressure, wherein the system is configured to increase load on the body using pulling-type of the forces, wherein the system is configured to distribute loads away from primary weight bearing structures of the body, by exerting forces on non-weight bearing regions of the body, wherein the forces are configured to simulate gravitational forces on the body.” has been replaced with --- and decrease blood pressure. ---.

Claims 9-11 and 17-20 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Wurst – US 4,925,133) fails to teach or render obvious a system for exerting forces on a body of a mammal in combination with all of the elements and structural and functional relationships as claimed and further including:
the support structure comprising a front cover supported by hinged rods anchored to a chair, the support structure defining a space at least partially surrounded by the front cover and the chair when the front cover is placed into a closed and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784